Filed 11/29/22 P. v. Stiles CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B321005
                                                                          (Super. Ct. No 19F-09422)
     Plaintiff and Respondent,                                            (San Luis Obispo County)

v.

CHELSEA STILES,

     Defendant and Appellant.


      Chelsea Stiles appeals an order granting victim restitution
in the amount of $6,224.69 following her conviction of gross
vehicular manslaughter while intoxicated. (Pen. Code, § 191.5,
subd. (a).) The trial court held a restitution hearing. At that
hearing Stiles’s counsel advised the court that “Stiles would be
submitting on the issue of restitution.” The court ordered Stiles
to pay $6,224.69 to the California Victim’s Compensation Fund.
      We appointed counsel to represent Stiles on this appeal.
After examination of the record, her counsel filed an opening brief
requesting the court to make an independent review under People
v. Wende (1979) 25 Cal.3d 436. We have independently reviewed
the record.
       On October 7, 2022, we sent a letter to Stiles advising her
that she had 30 days within which to personally submit any
contentions or issues which she wished us to consider. She did
not file a supplemental brief and did not respond to our letter.
After examination of the record, we are satisfied that Stiles’s
attorney has fully complied with his responsibilities and that no
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp.
441, 443.)
       The judgment (order) is affirmed.
       NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:




             YEGAN, J.




             BALTODANO, J.




                                 2
                 Denise De Bellefeuille, Judge

           Superior Court County of San Luis Obispo

                ______________________________



      Mark R. Feeser, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.